DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
The amendment filed 02/25/22 is acknowledged and has been entered. Claim 6 has been amended.  Claim 7 has been cancelled.  Claims 1-5 were previously cancelled.  Accordingly, claims 6 and 8-11 are pending and under examination. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chattopadhyay et al., (Biosensors and Bioelectronics 45, 2013, pages 274-2801) in view of Flesher et al (5,104,790) and Dubrow et al (US 2010/0285972) and further in view of Yamamoto et al (US 2005/0019668).
Chattopadhyay et al discloses a method of detecting a food-borne pathogen (substance to be detected) (e.g. abstract).  Chattopadhyay et al discloses having a first antibody immobilized to modified PAN fibers (fibrous substance) come into contact with 
Chattopadhyay et al differs from the instant invention in failing to specifically teach the immobilized antibody, substance (pathogen) and labeled antibody are in contact with one another in a dispersed state.
Flesher et al teaches that it is known and conventional in the art that the sample, capture antibodies and labeled antibodies can be incubated simultaneously e.g. col 2, lines 55-60, col 7, lines 15-27).  Flesher et al specifically teaches that this embodiment is convenient (e.g. col 7, line 24).   
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to incorporate the simultaneous incubation of the sample, capture antibody and labeled antibodies in the method of Chattopadhyay et al because Flesher et al teaches that it is known and conventional in the art that the sample, capture antibodies and labeled antibodies can be incubated simultaneously e.g. col 2, lines 55-60, col 7, lines 15-27).  Flesher et al specifically teaches that this embodiment is convenient (e.g. col 7, line 24).   Further, one of ordinary skill in the art would recognize that this would provide for less wash steps.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating the simultaneous incubation of the sample, capture antibody and labeled antibodies in the method of Chattopadhyay.

Dubrow et al teaches that it is known and conventional in the art that a functionalized fiber can have a diameter of 40 nm (falls within the recited range of  1 to 500 nm) and can have a length of 10 microns ( 10um) (within the recited range of 100 nm to 50 um) (e.g. para’s 0080, 00114-0115, Fig’s 1 and 52).  Dubrow et al teaches that the optimal length and diameter of the fiber can be optimized (e.g. para 0192).
           It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate a length and a diameter such as taught by Dubrow et al with the fiber in the modified method of Chattopadhyay because Chattopadhyay is silent with respect to the diameter and length of the fiber and Dubrow et al shows that it is known and conventional in the art to have a fiber having diameter of 40 nm and a length of 10 microns ( 10um) and Dubrow et al specifically teaches that the length and diameter can be optimized (e.g. para 0192) thus, the optimum diameter and length of the fiber can be determined by routine experimentation and thus would have been obvious to one of ordinary skill in the art.  Also, It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation.”  Application of Aller, 220 F.2d 454,456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation .”  Id. At 458,105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known 
 Chattopadhyay et al., Flesher et al and Dubrow et al differ from the instant invention in failing to specifically teach the fiber is a straight chain fiber.
Yamamoto et al teaches that polyacrylontrile can be a straight chain polyacrylonitrile (e.g. para 0284).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to incorporate straight chain polyacrylonitrile such as taught by Yamamoto et al for the PAN (polyacrylonitrile) of Chattopadhyay et al because Yamamoto et al shows that Pan can be straight chain polyacrylonitirle.  Thus absent evidence to the contrary, one of ordinary skill in the art would have a reasonable expectation of success incorporating PAN such as taught by Yamamoto et al into the modified method of Chattopadhyay et al. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chattopadhyay et al in view of Flesher et al., Dubrow et al and Yamamoto et al as applied to claims 6 and 10-11 above, and further in view of Chun et al., (US 2006/0286446).
See above for the teachings of Chattopadhyay et al., Flesher et al., Dubrow et al. and Yamamoto et al

Chun et al teaches that it is known and conventional in the art to prepare the polymer fibers of PAN by electrospinning (e.g. para 0030).
It would have been obvious to one of ordinary skill in the art at the time the invention was made prepare the PAN fibers such as taught by Chattopadhyay et al by electrospinning because Chun et al shows that it is known and conventional in the art.  Thus, one of ordinary skill in the art would have a reasonable expectation of success preparing the PAN fibers such as taught by Chattopadhyay et al by electrospinning.
Also, with respect to the recitation “constituted by self-organization or polymer prepared by electrospinning” the fibrous substance is a product and the limitation “constituted by self-organization or polymer prepared by electrospinning” is directed to a method of making a fibrous substance.   The combination of Chattopadhyay et al., Flesher et al and Dubrow et al disclose a fibrous substance as currently recited.  Thus, the combination of Chattopadhyay et al Flesher et al and Dubrow et al disclose a fibrous substance consonant to the instantly recited claims and the determination of patentability is based on the product itself, the patentability of a product does not depend on its method of production.  The end product of the current claims is the same as that of the teachings of Chattopadhyay et al., Flesher et al and Dubrow et al and if the product in a product by process claim is the same or obvious from a product in the prior art then the claim is unpatentable.   

9 is rejected under 35 U.S.C. 103 as being unpatentable over Chattopadhyay et al in view of Flesher et al., Dubrow et al and Yamamoto et al as applied to claims 6 and 10-11 above, and further in view of Fernwood et al (US 4,493,815).
See above for the teachings of Chattopadhyay et al., Flesher et al., Dubrow et al. and Yamamoto et al.
Chattopadhyay et al., Flesher et al., Dubrow et al and Yamamoto et al differ from the instant invention in failing to teach the separation is done by filtration.
Fernwood et al biochemical test plate which can be utilized with ELISA (e.g. abstract, col 1).  Fernwood et al discloses that the test can include a membrane which filters uncomplexed reactants through the membrane but does not allow complexed reactants to pass (e.g. col 1 and col 3).  Fernwood et al also discloses the device can be utilized with wash equipment (e.g. col 2).  
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate a test plate and filter membrane such as taught by Fernwood et al into the modified method of Chattopadhyay et al because Fernwood et al teaches the test plate can be utilized in ELISA (test utilized in Chattopadhyay et al) and that this device provides for accuracy in measurement and versatility in use (e.g. col 2, lines 13-16).  Thus, one of ordinary skill in the art would have a reasonable expectation of success incorporating a test plate and filter membrane such as taught by Fernwood et al into the modified method of Chattopadhyay with the fibrous substance antibody, sample and labeled antibody.  
Response to Arguments
Applicant's arguments filed 02/25/22 have been fully considered but they are not persuasive.  

103 Rejections based on Chattopadhyay as Primary Reference:
Applicant argues that Chattopadhyay and Yamamoto are in different technical fields and that a person skilled in the art would not have been motived to combine the teachings of Chattopadhyay and Yamamoto.
This argument is not found persuasive because it appears that the applicant is arguing that Yamamotto et al is non-analogous art and this is not the case because both the Chattopadhyay and Yamamoto disclose the same material polyacrylonitrile and since Chattopadhyay et al is silent with regard to the shape of the polyacrylonitrile one of ordinary skill in the art (it is noted that 103 Rejections are based on one of ordinary skill and not the skilled artisan as argued by the applicant) would look to the art to see the possible shapes or structures of polyacrylonitrile and Yamamoto et al clearly shows that polyacrylonitrile may be in the shape or form of a straight chain fiber.  Thus absent evidence to the contrary it is well within the realm of one of ordinary skill in the art to have the polyacrylonitrile in the method of Chattopadhyay to be a straight chain and one of ordinary skill in the art would have a reasonable expectation of success having the polyacrylonitrile of Chattopadhyay as a straight chain.
Applicant argues that the examiners position in based on improper hindsight and that the material of Yamamoto is for producing a film.
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant case Yamamoto et al clearly shows that polyacrylonitrile (same material as disclosed in Chattopadhyay may be in the shape or form of a straight chain fiber and since Chattopadhyay et al is silent with regard to the shape of the polyacrylonitrile one of ordinary skill in the would look to the art to see the possible shapes or structures the polyacrylonitrile and Yamamoto et al clearly shows that polyacrylonitrile may be in the shape or form of a straight chain fiber.  Thus absent evidence to the contrary it is well within the realm of one of ordinary skill in the art to have the polyacrylonitrile in the method of Chattopadhyay to be a straight chain and one of ordinary skill in the art would have a reasonable expectation of success having the polyacrylonitrile of Chattopadhyay as a straight chain.  It is also noted that a change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  The applicant has not provided any evidence to the contrary and thus the rejection is maintained.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /GARY COUNTS/ Primary Examiner, Art Unit 1641